Exhibit 10.5

JOINT GOVERNANCE AGREEMENT

among

BROOKFIELD PROPERTY REIT INC. (formerly known as GGP Inc.),

BROOKFIELD PROPERTY PARTNERS L.P.,

BROOKFIELD PROPERTY PARTNERS LIMITED AND

BP US REIT LLC (formerly known as Brookfield Properties, Inc.)

Dated as of August 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1  

Section 1.1

 

Certain Defined Terms

     1  

Section 1.2

 

Other Definitional Provisions

     3   ARTICLE II. CORPORATE GOVERNANCE      3  

Section 2.1

 

Director Nominee Designation Rights

     3  

Section 2.2

 

Dividend Record and Payment Date

     5  

Section 2.3

 

Attendance at Meetings of Holders of BPY Units

     6   ARTICLE III. EFFECTIVENESS AND TERMINATION      6  

Section 3.1

 

Termination

     6   ARTICLE IV. MISCELLANEOUS      6  

Section 4.1

 

Amendments and Modifications

     6  

Section 4.2

 

Waivers, Delays or Omissions

     6  

Section 4.3

 

Successors and Assigns

     7  

Section 4.4

 

Notices

     7  

Section 4.5

 

Entire Agreement

     8  

Section 4.6

 

Governing Law

     8  

Section 4.7

 

Submission to Jurisdiction

     8  

Section 4.8

 

Waiver of Jury Trial

     9  

Section 4.9

 

Severability

     9  

Section 4.10

 

No Third-Party Beneficiaries

     9  

Section 4.11

 

Enforcement

     9  

Section 4.12

 

Titles and Subtitles

     10  

Section 4.13

 

Counterparts

     10  

 

i



--------------------------------------------------------------------------------

JOINT GOVERNANCE AGREEMENT

This Joint Governance Agreement, dated as of August 28, 2018 (this “Agreement”),
among Brookfield Property REIT Inc., a Delaware corporation (formerly known as
GGP Inc., the “Company”), Brookfield Property Partners L.P., a Bermuda exempted
limited partnership (“BPY”), Brookfield Property Partners Limited, a Bermuda
exempted company (“BPY GP”), and BP US REIT LLC, a Delaware limited liability
company (formerly known as Brookfield Properties, Inc., a Delaware corporation)
(“BPI” and together with BPY and BPY GP, the “BPY Parties” and each individually
a “BPY Party”). Each of the Company and each BPY Party is referred to herein as
a “Party,” and together as the “Parties.”

RECITALS

WHEREAS, immediately prior to the Parties entering into this Agreement,
Goldfinch Merger Sub Corp., a Delaware corporation and an indirect wholly owned
subsidiary of BPY (“Merger Sub”), has merged with and into the Company (the
“Merger”), with the Company surviving the Merger, pursuant to that certain
Agreement and Plan of Merger, dated as of March 26, 2018, among the Company, BPY
and Merger Sub.

WHEREAS, the Parties desire to establish herein certain rights and obligations
with respect to the governance of the Company and the relationship between the
BPY Parties and the Company following the Merger.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Certain Defined Terms.

Unless otherwise specified herein or if context otherwise requires, as used
herein, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by
such Person, or is under common control of a third Person as of the date or time
on or at which the determination of affiliation is being made.

“Agreement” has the meaning assigned to such term in the Preamble.

“beneficial owner” or “beneficially own” has the meaning given such term in
Rules 13d- 3 and 13d-5 under the Exchange Act, and a Person’s beneficial
ownership of securities shall be calculated in accordance with the provisions of
such rules; provided, however, that for purposes of determining beneficial
ownership, (i) a Person shall be deemed to be the beneficial owner of any
security which may be acquired by such Person, whether within sixty days or
thereafter, upon the conversion, exchange or exercise of any warrants, options,
rights or other securities, and (ii) no Person shall be deemed to beneficially
own any security solely as a result of this Agreement.



--------------------------------------------------------------------------------

“BPI” has the meaning assigned to such term in the Preamble.

“BPI Designee” has the meaning assigned to such term in Section 2.1(a).

“BPY” has the meaning assigned to such term in the Preamble.

“BPY GP” has the meaning assigned to such term in the Preamble.

“BPY GP Board” means the board of directors of BPY GP.

“BPY Party” has the meaning assigned to such term in the Preamble.

“BPY Unit” means a limited partnership interest in BPY representing a fractional
part of all the limited partnership interests in BPY, which is designated as a
“Unit,” and shall include any limited partnership interest or other equity
interest of BPY or any successor to BPY into which such BPY Unit is converted or
for which such BPY Unit is exchanged.

“Business Day” means any day that is not a Saturday, a Sunday or a day which is
a statutory or civic holiday in the State of New York.

“Class A Stock” means the Class A Stock, par value $0.01 per share, of the
Company and shall include any capital stock or other equity interest of the
Company or any successor to the Company into which such Class A Stock is
converted or for which such Class A Stock is exchanged, provided that any such
capital stock or other equity interest of the Company or any successor to the
Company has terms substantially similar to those of the Class A Stock as set
forth in subsections C(1)(a), C(3) and C(4) of Article IV of the Company
Charter.

“Company” has the meaning assigned to such term in the Preamble.

“Company Board” means the board of directors of the Company.

“Company Bylaws” means the bylaws of the Company as in effect as of the date
hereof immediately following the Merger and as the same may be amended, restated
or amended and restated from time to time in accordance with the terms thereof,
the terms of the Company Charter and applicable law.

“Company Charter” means the certificate of incorporation of the Company as in
effect as of the date hereof and as the same may be amended, restated or amended
and restated from time to time in accordance with the terms thereof and
applicable law.

“Company Stock” means, collectively, the Common Stock, par value $0.01 per
share, the Class A Stock, par value $0.01 per share, the Class B Stock, par
value $0.01 per share, and the Class C Stock, par value $0.01 per share, of the
Company.

“Designation Notice” has the meaning assigned to such term in Section 2.1(b).

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, each as amended from time to time.

“Independent” means, with respect to any individual that serves as a director or
equivalent role or is nominated or designated to serve as a director or
equivalent role at any time, the satisfaction by such individual of the
requirements to be “independent” of each of the Company and the BPY Parties
under the Stock Exchange Rules and any applicable rules and regulations of the
U.S. Securities and Exchange Commission (or any successor agency thereto), in
each case as amended from time to time.

“Merger” has the meaning assigned to such term in the Recitals.

“Merger Sub” has the meaning assigned to such term in the Recitals.

“Party” has the meaning assigned to such term in the Preamble.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust, association or other unincorporated organization
or other entity, including any government or any agency or political subdivision
thereof.

“Stock Exchange Rules” means the rules and regulations of The NASDAQ Stock
Market LLC (or any successor thereof) or, if the shares of Class A Stock are
listed on another primary securities exchange, of the securities exchange on
which the shares of Class A Stock are listed at such time, in each case as
amended from time to time.

Section 1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article and Section references
are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) References to a Party include its successors and permitted assigns.

(d) The words “include,” “includes” and “including,” when used herein, shall be
deemed in each case to be followed by the words “without limitation” unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE

Section 2.1 Director Nominee Designation Rights.

(a) BPI Designation and Company Nomination. Subject to the terms and conditions
of this Agreement, BPI shall have the right, but not the obligation, to
designate one individual as a nominee for each directorship of the Company Board
subject to election at any annual or

 

3



--------------------------------------------------------------------------------

special meeting of the Company’s stockholders at which directors will be elected
(each, a “BPI Designee”), and the Company agrees to nominate for election to the
Company Board at such meeting the BPI Designees. As long as this Agreement
remains in effect and except as provided in Section 2.1(d), neither the Company
nor any member of the Company Board shall nominate for election to the Company
Board any individual other than those designated by BPI, unless BPI’s
designation right is waived pursuant to Section 2.1(b) in the event that BPI
fails to nominate BPI Designees and one or more of BPI’s previously designated
individuals serving on the Company Board are unavailable to serve. Nothing
herein shall affect the rights of any stockholder of the Company to nominate for
election to the Company Board individuals in addition to the BPI Designees in
accordance with the terms of the Company Bylaws, to solicit votes or proxies for
or on behalf of such individuals or to otherwise take such action in connection
with the nomination or election of directors as in the opinion of such
stockholder may be in the best interests of the Company.

(b) Mechanics of Designation. The Company shall give BPI at least 60 days prior
written notice of the date of the proposed mailing of proxy materials for any
meeting of stockholders at which there will be (or there is anticipated to be)
the election of directors of the Company, provided that no failure by the
Company to give such notice shall be deemed to be a breach of this
Section 2.1(b) so long as BPI is not materially prejudiced by such failure.
Promptly upon (and in any event within 20 days after) receipt of such notice
from the Company, or upon the occurrence of any other event that gives rise to
the exercise by BPI of its rights hereunder to designate individuals for
nomination for election to the Company Board, BPI shall give written notice (a
“Designation Notice”) to the Company of the name of each BPI Designee, together
with the following: (i) all information relating to each such BPI Designee that
is required to be provided under the Company Bylaws in respect of any individual
who a stockholder proposes to nominate for election, including all information
relating to such individual that is required to be disclosed in the solicitation
of proxies for election of directors or is otherwise required pursuant to
Regulation 14A under the Exchange Act, (ii) each such BPI Designee’s written
consent to serve as a director if elected and, if applicable, to be named in the
proxy statement for the applicable stockholder meeting as a nominee and (iii) a
certificate from each such BPI Designee as to the completeness and accuracy of
such information so provided about him or her. If the Designation Notice is not
provided to the Company in proper form or on a timely basis as provided above,
BPI shall be deemed to have re-designated its existing designee(s) then serving
on the Company Board, except for any such designee who for any reason is
unavailable to serve, in respect of which such right hereunder will be deemed to
have been waived if a qualifying replacement is not promptly named. At the
request of the Company Board, any BPI Designee shall furnish to the Secretary of
the Company the information required to be set forth in the Designation Notice.
For the avoidance of doubt, (i) BPI’s rights under this Agreement are not
dependent upon BPI’s compliance with generally applicable provisions of the
Company Bylaws or Company Charter as may be in effect from time to time
regarding notice of stockholder nominations; (ii) the Company’s compliance with
this Section 2.1(b) to the extent inconsistent with its duties and obligations
under the Company Bylaws shall not be deemed to be a violation of the Company
Bylaws by the Company and (iii) the Company is not liable or responsible for
(A) any errors or omissions in any information or (B) the invalidity or
illegality of any documents, in each case, provided by BPI to the Company
pursuant to this Section 2.1(b).

 

4



--------------------------------------------------------------------------------

(c) Voting and Approval. From the date hereof until this Agreement is terminated
pursuant to its terms, (i) BPI will vote, and will cause its controlled
Affiliates and will use its best efforts to cause all of its other Affiliates to
vote, all shares of Company Stock as to which it or they have voting rights for
the election of the BPI Designees, and (ii) the Company will cause its
controlled Affiliates and use its best efforts to cause all of its other
Affiliates to vote all shares of Company Stock as to which they have voting
rights for the election of the BPI Designees, and (iii) the Company Board will
solicit proxies (or cause the Company or representatives thereof to solicit
proxies) in favor of the election of the BPI Designees and recommend that the
stockholders of the Company elect to the Company Board each of the BPI
Designees. Neither the Company Board nor the Company shall take any action to
oppose the election of the BPI Designees, including recommending that
stockholders vote in favor of any nominee opposing a BPI Designee. BPI
acknowledges that, as of the date hereof, the directors of the Company
(including the BPI Designees), if and when elected by the stockholders of the
Company at a meeting of stockholders that is properly called and held pursuant
to the Company Bylaws and applicable law and where a quorum is present, will be
elected by a majority of votes cast by the shares represented at a meeting of
stockholders and entitled to vote thereon, unless the election is contested, in
which case, directors shall be elected by a plurality of votes cast by the
shares represented at such meeting, and that any BPI Designee who is nominated
for election to the Company Board may fail to be elected by the stockholders of
the Company.

(d) Board Overlap. BPI agrees that subject to Section 2.1(e), unless (i) the BPY
GP Board determines in good faith that it is not in the best interests of the
BPY Parties or the Company or (ii) any member of the BPY GP Board is not
willing, eligible or available to serve on the Company Board, the BPI Designees
will be the same individuals serving on the BPY GP Board.

(e) Conflicts and Board Expansion. Notwithstanding any other provision of this
Agreement, each of BPY GP and the Company will have the right to expand its
respective board of directors to add additional non-overlapping Independent
members if it determines, in its sole discretion, that the addition of
non-overlapping Independent board members is necessary to address or otherwise
resolve a conflict of interest arising from its relationship with the other
entity. In addition, each of BPY GP and the Company agree to expand the size of
their respective boards of directors as promptly as practicable following the
written request of BPI, and BPI will have the right to nominate the Independent
director(s) to fill the directorship(s) created by such expansion.

(f) Vacancies. In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any director, BPI shall have
the right, but not the obligation, to cause the vacancy created thereby to be
filled by a new designee of BPI, and, in such a case, the Company hereby agrees
to take all commercially reasonable actions necessary to accomplish the same.

Section 2.2 Dividend Record and Payment Date. To the extent practicable and
permitted by applicable law, the Company hereby agrees that the Company Board
shall set the record date and payment date for dividends with respect to shares
of Class A Stock on identical dates to the record date and payment date set by
BPY GP for distributions with respect to BPY Units.

 

5



--------------------------------------------------------------------------------

Section 2.3 Attendance at Meetings of Holders of BPY Units. BPY GP hereby agrees
that it will cause BPY to permit any beneficial owner of Class A Stock to attend
a meeting of holders of BPY Units, if any such meetings are held. BPY GP and BPY
shall be entitled to require customary evidence of beneficial ownership from any
holder of Class A Stock desiring to attend any meeting of holders of BPY Units,
including evidence of ownership from the broker, bank or other nominee that
holds such beneficial owner’s shares of Class A Stock of record. For the
avoidance of doubt, nothing in this Section 2.3 shall require BPY or BPY GP to
provide notice of meetings of holders of BPY Units to the holders of Class A
Stock in addition to any public notice provided to holders of BPY Units, and no
beneficial owner of Class A Stock, solely as a result of being the holder of
Class A Stock, shall have the right to vote or participate in the meetings of
holders of BPY Units except as an observer.

ARTICLE III.

EFFECTIVENESS AND TERMINATION

Section 3.1 Termination. This Agreement shall automatically terminate at such
time as BPI or its Affiliates no longer continues to own or control shares of
Company Stock representing at least 30% of the voting power of the Company. Upon
such termination, no party shall have any further obligations or liabilities
hereunder; provided that such termination shall not relieve any party from
liability or other obligation for any breach of this Agreement that occurred
prior to such termination or terminate any unsatisfied rights or benefits
accrued prior to such termination.

ARTICLE IV.

MISCELLANEOUS

Section 4.1 Amendments and Modifications. This Agreement may not be amended,
supplemented or otherwise modified in any manner, whether by course of conduct
or otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

Section 4.2 Waivers, Delays or Omissions. It is agreed that no delay or omission
to exercise any right, power or remedy accruing to any Party, upon any breach,
default or noncompliance by another Party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any Party of any breach, default or noncompliance under this
Agreement or any waiver on such Party’s part of any provisions or conditions of
this Agreement, must be in writing and executed and delivered by a duly
authorized officer on behalf of such Party and shall be effective only to the
extent specifically set forth in such writing. All remedies, either under this
Agreement, by law or otherwise afforded to any Party, will be deemed cumulative
with and not exclusive of any other remedy, and the exercise by a Party of any
one remedy will not preclude the exercise of any other remedy.

 

6



--------------------------------------------------------------------------------

Section 4.3 Successors and Assigns.

(a) This Agreement shall bind and inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns.

(b) The rights and obligations under this Agreement shall not be assigned or
delegated (as applicable), by operation of law or otherwise, without the prior
written consent of the non-assigning or non-delegating Parties, and any such
assignment or attempted assignment without such consent shall be void ab initio.

Section 4.4 Notices. Any notice or other communication required or permitted to
be given hereunder will be in writing and will be given by prepaid registered or
certified mail, by e-mail or other means of electronic communication; provided
that the e-mail or other means of electronic communication is promptly confirmed
by hand delivery as hereinafter provided. Any such notice or other
communication, if mailed by prepaid registered or certified mail at any time
other than during a general discontinuance of postal service due to strike,
lockout or otherwise, will be deemed to have been received three Business Days
after the postmarked date thereof, or if sent by e-mail or other means of
electronic communication, will be deemed to have been received when sent, or if
delivered by hand will be deemed to have been received upon actual receipt
either by the individual designated below or by an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address will also be governed by this Section 4.4. In the
event of a general discontinuance of postal service due to strike, lockout or
otherwise, notices or other communications will be delivered by hand or sent by
e-mail or other means of electronic communication and will be deemed to have
been received in accordance with this Section 4.4. Notices and other
communications will be addressed as follows:

If to BPI:

c/o Brookfield Property Group

Brookfield Place

250 Vesey Street, 15th Floor

New York, NY 10281

Attention:            General Counsel

Telephone:          212-417-7000

If to BPY or BPY GP:

Brookfield Property Partners L.P. or Brookfield Property Partners Limited

73 Front Street, 5th Floor

Hamilton, HM 12, Bermuda

Attention:            Secretary

Telephone:          441-294-3309

 

7



--------------------------------------------------------------------------------

If to the Company:

Brookfield Property REIT Inc.

Brookfield Place

250 Vesey Street, 15th Floor

New York, NY 10281

Attention:            General Counsel

Telephone:          212-417-7000

or to such other addresses or as a Party may from time to time notify the other
in accordance with this Section 4.4.

Section 4.5 Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior and contemporaneous agreements, arrangements,
communications, understandings, representations and warranties (both written and
oral), among the Parties with respect to the subject matter hereof.
Notwithstanding any oral agreement or course of action of the Parties to the
contrary, no Party shall be under any legal obligation to enter into or complete
the transactions contemplated hereby unless and until this Agreement shall have
been executed and delivered by each of the Parties.

Section 4.6 Governing Law. This Agreement shall be deemed to be made in and in
all respects shall be interpreted, governed by and construed by and in
accordance with, the internal laws of the State of Delaware, without giving
effect to applicable conflicts of laws, rules or principles thereof (or any
other jurisdiction) to the extent that the application of such laws, rules or
principles would direct a matter to another jurisdiction.

Section 4.7 Submission to Jurisdiction. EACH OF THE PARTIES EXPRESSLY,
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION
OF THE DELAWARE COURT OF CHANCERY OR, TO THE EXTENT SUCH COURT DECLINES TO
ACCEPT JURISDICTION OVER A PARTICULAR MATTER, ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVES, AND AGREES
NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE
INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT IS NOT SUBJECT THERETO OR THAT
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SUCH COURTS OR THAT SUCH COURTS ARE AN INCONVENIENT FORUM, OR THAT THE VENUE OF
SUCH COURTS MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES IRREVOCABLY AGREE THAT
ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH A DELAWARE COURT OF CHANCERY OR FEDERAL COURT. EACH OF THE
PARTIES FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT
BY U.S.

 

8



--------------------------------------------------------------------------------

REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 4.4
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH
RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH.

Section 4.8 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH LEGAL COUNSEL), EACH PARTY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE MATTERS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.8.

Section 4.9 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

Section 4.10 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their successors and permitted assigns, and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the Parties and such successors and assigns, any legal or equitable
rights hereunder.

Section 4.11 Enforcement. THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT
WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE
BREACHED AND THAT MONETARY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY THEREFOR. IT
IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE

 

9



--------------------------------------------------------------------------------

(AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY
BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY
TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. IN THE EVENT THAT ANY ACTION,
SUIT OR PROCEEDING SHOULD BE BROUGHT IN EQUITY TO ENFORCE THE PROVISIONS OF THIS
AGREEMENT, NO PARTY SHALL ALLEGE, AND EACH PARTY HEREBY WAIVES THE DEFENSE, THAT
THERE IS AN ADEQUATE REMEDY AT LAW.

Section 4.12 Titles and Subtitles. The table of contents and titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.

Section 4.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties on separate counterparts, each of which shall be
deemed an original, but all the counterparts shall together constitute one and
the same instrument. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments or waivers
hereto and thereto, to the extent signed and delivered by facsimile or in
electronic format (e.g., “pdf” or “tif”) shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.

[The remainder of this page is intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Joint Governance
Agreement as of the date first written above.

 

BROOKFIELD PROPERTY REIT INC. (formerly known as GGP Inc.) By:  

/s/ Michelle Campbell

  Name: Michelle Campbell   Title: Secretary BROOKFIELD PROPERTY PARTNERS L.P.
By:   Brookfield Property Partners Limited,   its general partner   By:  

/s/ Jane Sheere

    Name: Jane Sheere     Title: Secretary BROOKFIELD PROPERTY PARTNERS LIMITED
By:  

/s/ Jane Sheere

  Name: Jane Sheere   Title: Secretary BP US REIT LLC (formerly known as
Brookfield Properties, Inc.) By:  

/s/ Michelle Campbell

  Name: Michelle Campbell   Title: Secretary

[Signature Page to Joint Governance Agreement]